DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments files October 14, 2021 have been entered.  Claims 1-15 are currently pending and claim 15 is newly added. No amendments to have claims have been made.

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. Applicant disagrees that the aperture (or slit) of Maloney does not extend through the pad only the barrier layer and the barrier layer is not part of the compliant pad. However Maloney [0033] refers to the applicator (or pad) (24) having two parts a barrier layer (25) and porous material (23). The stiff sheet applicant mentions serves a different function and examiner did not point to the stiff sheet as being part of the compliant pad. The stiff sheet (26 as seen in figure 4 extends well beyond the applicator (or compliant pad 24) which in figure 9 and [0033] is explained to be a two part structure (25- the barrier layer and 23- porous material).

Claim Interpretation
	With regards to claim 7 and depending claim 8, “the aperture includes an incision” it is understood based on the specification in [0050] “the incisions are one-9- Docket No. 101672.0227P2example of one or more apertures” that these are one in the same structural features and that applicant is trying to future define the shape of the aperture given the term incision brings a liner cut to mind. 
With regards to claim 11 and depending claim 12, “the aperture includes a plurality of holes” it is understood that based on the specification in [0041] “the holes 52 are one example of one or more apertures” that these are one in the same structural features and that applicant is trying to future define the shape of the aperture given the term.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: while it is clear the foam material has “a first surface” the term lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 10 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maloney et al. US 2013/0121749 A1 (hereafter referred to as Maloney).
With regards to claim 1, Maloney discloses a fluid dispensing device (abstract), comprising: a sealed package (20, [0022] which discloses how the package is sealed or bonded), including: a volume of fluid ([0022] discloses the package contains a volume); and a partial slit (or score, 27) on a first side of the sealed package ([0023] which discloses the slit’s placement, the partial slit designed to rupture and form an opening in communication with the volume of fluid ([0023] which discloses the slit to be featured before use which allows the material to be contained prior to use); and a compliant pad (or applicator 24) attached to the first side over the partial slit [0021], the compliant pad including at least one aperture in communication with the partial slit ([0021] and [0033] which discloses a two layered applicator and how an aperture passes through a part of applicator by passing through the barrier layer). 

With regards to claim 2, Maloney discloses the compliant pad includes a foam material ([0033] discloses the pads material).
  
With regards to claim 3, Maloney discloses the sealed package further comprises a semi-rigid base sheet (or stiff sheet 26, [0021]) sealed to a cover sheet (or flexible sheet 36, [0022]) about a perimeter of the sealed package [0022], the volume of fluid disposed between the semi-rigid base sheet and the cover sheet (Figure 3 and [0022].  
With regards to claim 4, Maloney discloses the semi-rigid base sheet comprises the first side of the sealed package (see figure 3 and [0021] which discloses the pad is attached to the stiff sheet making it the first side to which the pad attaches).
  
With regards to claim 5, Maloney discloses the sealed package includes a length greater than a width, wherein the partial slit is formed along the width and bisects the length ([0021] which discloses the score (or slit) transverse’s the middle and see figure 1).  

With regards to claim 6, Maloney discloses the compliant pad extends from a first edge to a second edge along the width ([0021] which discloses the position of the pad and see figure 4 and 6).
  
With regards to claim 7, Maloney discloses the at least one aperture includes an incision through a thickness of the compliant pad ([0021] and [0033] which discloses a two layered applicator and how an aperture passes through a part of the thickness of the  applicator by passing through the barrier layer).  

With regards to claim 10, Maloney discloses the compliant pad includes a base pad (or barrier layer, 25) attached to the first side, the at least one aperture including an incision in the base pad, and a top pad attached to the base pad (absorbent material 23, figure 4 and [0033] and [0021]).  

With regards to claim 12, Maloney discloses the at least one aperture includes a plurality of holes ([0033] allows for one or more aperture or slits).  

With regards to claim 13, Maloney discloses at least some of the plurality of holes have a cylindrical shape (Figure 9 shows a cylindrical shape).  

With regards to claim 14, Maloney discloses the volume of fluid comprises at least one of other alcohols, other gels, a lotion, or a cream ([0022] discloses gel or creams may be used).

With regards to claim 15, Maloney discloses wherein the compliant pad is formed from a foam material ([0033] which discloses the porous material of the applicator is a foam), the foam material including a first surface facing the first side of the sealed package (the compliant pad 24 is form of two parts a porous material (23)  which can be foam and barrier layer (25), the barrier layer is attached to the stiff layer (26) which forms the sealed package (20) with flexible sheet (36) see figure 4, the first side of compliant pad would be side closest to the barrier layer, the claim only requires the first surface to be facing the sealed package and does not prevent an dual layered compliant pad or the foam to be directly contacting the sealed package), wherein the entire first surface is attached to the first side of the sealed package (the first surface is attached to the first side of sealed package [0027-0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. US 2013/0121749 A1 (hereafter referred to as Maloney) in view of Nelson US 2010/0065582 A1 (hereafter referred to Nelson).

With regards to claim 8, Maloney fails to disclose the incision is defined completely through the thickness of the compliant pad.  
Nelson discloses an applicator with a sealed compartment having a slit that is able to be fractured when bent (abstract) thereby being in the same field of endeavor as Maloney. Nelson discloses the absorbent material may fully cover the slit or have a full length incision all the way through the absorbent material [0065] and Fig 4H)
It would have been obvious to one of ordinary skill in the art before the effective filling date to have allow of the slit to be completely exposed by having a full thickness incision in the pad of Maloney has taught by Nelson. This would provide unobstructed flow while still providing a spreading means thereby allow the less product to be used since the product will not get “caught” or “held” within the pad.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. US 2013/0121749 A1 (hereafter referred to as Maloney) in view of Jean Louis US 2004/0031723 A1.

With regards to claim 9, Maloney fails to disclose the compliant pad includes a foam material defining a plurality of fingers.  

With regards to claim 11, Maloney fails to disclose the base pad includes a closed-cell foam, and wherein the top pad includes an open-cell foam.  
Jean-Louis discloses an applicator for applying substances (abstract) thereby being in the same field of endeavor as Maloney. Jean-Louis teaches the pad may have a two layer structure comprising open cell foam and closed cell foam in order to provide different stiffness between the layers [0148]. Jean –Louis also teaches the pad may have “finger” like projections for improved cleaning/ application [0133, 0134, and 0137].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pad of Maloney to have projections or comprise two different types of foam to provide different stiffness as taught by Jean-Louis as needed depending on what is being applied and where given more contoured areas will benefit from protections which can better traverse the contours and other areas might need a stiffer pad to withstand the force while still benefiting from the better retention ability with a more porous open cell foam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100264044 discloses a bendable applicator similar to Maloney.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781